Citation Nr: 0523417
Decision Date: 08/25/05	Archive Date: 11/10/05

Citation Nr: 0523417	
Decision Date: 08/25/05    Archive Date: 09/09/05

DOCKET NO.  94-48 525	)	DATE AUG 25 2005
	)
	RECONSIDERATION	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to an effective date earlier than July 17, 1992, 
for the award of a 100 percent disability rating for post-
traumatic stress disorder (PTSD), other than on the basis of 
clear and unmistakable error (CUE) in unappealed rating 
decisions of November 16, 1989, and April 20, 1992.  


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney


ATTORNEY FOR THE BOARD

D. Dean, Counsel


INTRODUCTION

The appellant had active service from March 1968 to December 
1971, including combat service in Vietnam.  He is in receipt 
of the Purple Heart Medal, a Combat Action Ribbon, the 
Vietnam Service Medal, and the Vietnam Campaign Medal.  

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from an October 1995 rating 
decision by the Department of Veterans Affairs (VA) Medical 
and Regional Office Center (RO) in Wichita, Kansas.  

In May 1986, the RO granted service connection for PTSD with 
a 50 percent schedular disability rating, effective (as 
amended) from November 1984.  

By unappealed rating action dated November 16, 1989, the RO 
restored the 50 percent schedular disability rating for the 
service-connected PTSD which had earlier been erroneously 
reduced to 30 percent.  The RO did not find evidence of or 
adjudicate a claim for a schedular rating in excess of 
50 percent or for a total disability rating based upon 
individual unemployability (TDIU) at this time.  

By unappealed rating action dated April 20, 1992, the RO 
continued the 50 percent schedular disability rating for 
PTSD.  The RO did not find evidence of or adjudicate a claim 
for a TDIU at this time.  

In October 1995, the RO determined that the service-connected 
PTSD warranted a 100 percent schedular disability rating, 
effective from September 8, 1993.  

In October 1996, the Board determined that the appellant was 
not entitled to an effective date earlier than September 8, 
1993, for the award of a 100 percent schedular disability 
rating for PTSD.  On reconsideration of that decision on 
September 13, 2000, the Board determined that an effective 
date of July 17, 1992, but no earlier, was warranted for the 
grant of a 100 percent schedular disability rating for PTSD.  
The appellant appealed this Board decision of September 13, 
2000, to the U.S. Court of Appeals for Veterans Claims 
(Court).

In a separate decision also entered on September 13, 2000, 
the Board also held that CUE was not shown in either of the 
unappealed rating decisions dated on November 16, 1989, and 
April 20, 1992.  The Board specifically found that a TDIU 
claim was not pending at the time of either the November 16, 
1989, final rating decision or the April 20, 1992, final 
rating decision.  This separate appellate decision by the 
Board is not in appellate status and is now administratively 
final.  

By Order dated in June 2003, the court vacated that part of 
the Board's reconsideration decision of September 13, 2000, 
which denied an effective date earlier than July 17, 1992, 
for the grant of a 100 percent evaluation for PTSD and 
remanded the matter for further action consistent with a May 
2003 joint motion of the parties.  The Court did not retain 
jurisdiction over this matter.  

In December 2003, the Board remanded this matter to the RO 
for further, specified action which has now been completed.  
The case has now been returned to the Board for further 
appellate consideration.  This decision by the 
reconsideration panel replaces the October 17, 1996, Board 
decision and that part of the September 13, 2000, 
reconsideration decision which denied an effective date 
earlier than July 17, 1992, for the award of a 100 percent 
rating for PTSD.  


FINDINGS OF FACT

1.  An April 1992 rating decision denied entitlement to a 
rating in excess of 50 percent for the service-connected 
PTSD; the veteran was notified of this determination and of 
his appellate rights but did not initiate a timely appeal.  

2.  In an administratively final decision dated in September 
2000, Board subsequently determined that a TDIU claim was not 
pending on the date of the April 1992 rating decision and 
that the April 1992 rating decision did not reflect CUE.  

3.  The next claim for an increased rating for PTSD was 
received on July 17, 1992.  

4.  The veteran's PTSD was totally disabling as of July 17, 
1992, but it is not factually ascertainable when the increase 
in disability occurred.  


CONCLUSION OF LAW

Entitlement to an effective date earlier than July 17, 1992, 
for the grant of a 100 percent evaluation for PTSD is not 
established.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. 
§§ 3.151, 3.155, 3.157, 3.400(o) (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000  

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) was signed into law in 
November 2000 and is codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West. 2002).  Regulations 
implementing the VCAA are codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326 (2003).  The liberalizing 
provisions of the VCAA and the implementing regulations are 
applicable to the appellant's claim.  

The Act and the implementing regulations essentially 
eliminate the threshold requirement that a claimant submit 
evidence of a well-grounded claim; they provide instead that 
VA will assist a claimant in obtaining evidence necessary to 
substantiate a claim unless there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify a claimant and the 
claimant's representative, if any, of any information, 
including any medical or lay evidence, not previously 
provided to VA that is necessary to substantiate the claim.  
As part of this notice, VA is to specifically inform the 
claimant and the representative, if any, of which portion, if 
any, of the necessary evidence must be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA is required to 
notify the claimant to submit any pertinent evidence in his 
possession.  

The record reflects that through various letters, the 
statement of the case and supplements thereto, the RO has 
notified the appellant of the evidence and information needed 
to substantiate the current claim, the information he should 
provide to enable the RO to obtain evidence on his behalf, 
the assistance that VA would provide to obtain evidence and 
information on his behalf, and the evidence that the 
appellant should submit if he did not desire the RO to obtain 
the evidence on his behalf.  See, e.g., the letters addressed 
to the appellant by the RO dated June 9, 2004, and 
February 23, 2005.  In the former letter, the RO specifically 
informed the appellant of the current status of his claim and 
of the evidence already of record in support of that claim, 
and of what the evidence must show in order to support the 
claim.  The appellant was also asked to inform the RO of any 
additional evidence which he thought would support his claim, 
so that the RO could attempt to obtain this additional 
evidence for him.  The appellant was specifically asked to 
identify the date of any formal or informal claim seeking a 
TDIU which was pending after April 20, 1992.  Moreover, since 
the veteran was informed of the evidence that would be 
pertinent to his claim and requested to submit such evidence 
or provide the information necessary to enable the RO to 
obtain such evidence, the Board believes that the veteran was 
on notice of the fact that he should submit any pertinent 
evidence in his possession.  Therefore, to this extent, the 
Board is satisfied that VA has complied with the notification 
requirements of the VCAA and the implementing regulations.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Moreover, neither the appellant nor his representative has 
identified any additional evidence which could be obtained to 
substantiate the present claim, and the Board is also unaware 
of any such outstanding evidence.  Therefore, the Board is 
also satisfied that the RO has complied with the duty to 
assist requirements of the VCAA and the implementing 
regulations.  

The Board also notes that the Court has held that the plain 
language of 38 U.S.C.A. § 5103(a) (West 2002), requires that 
notice to a claimant pursuant to the VCAA be provided "at the 
time" that, or "immediately after," VA receives a complete 
or substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.  However, the Court also stated that 
the failure to provide such notice in connection with 
adjudications prior to the enactment of the VCAA was not 
error and that in such cases, the claimant is entitled to 
"VCAA-content complying notice and proper subsequent VA 
process."  Id. at 120.

In the present case, the relevant issue was initially 
adjudicated by the RO in October 1995, long before the 
enactment of the VCAA in November 2000.  Subsequently, 
extensive notification and evidentiary development were 
accomplished in accordance with the VCAA, and the claim was 
last adjudicated in March 2005, after the final VCAA letter 
was issued in June 2004 and the appellant's response was 
received in December 2004.  There is no indication or reason 
to believe that that the ultimate decision of the RO on the 
merits of this claim would have been different had initial 
adjudication been preceded by complete VCAA notification and 
development.  In sum, the Board is satisfied that the RO 
properly processed the claim following compliance with the 
notice requirements of the VCAA and the implementing 
regulations and Pelegrini.  Any remaining procedural errors 
would constitute harmless error.  Therefore, in the Board's 
opinion, there is no prejudice to the veteran.  See Bernard 
v. Brown, 4 Vet. App. 384 (1993).

Accordingly, the Board will address the merits of the 
veteran's claim.  

II.  Analysis

In general, the effective date of an evaluation and award of 
compensation will be the date of receipt of the claim or the 
date entitlement arose, whichever is later.  38 C.F.R. 
§ 3.400 and 3.400(o)(1).  Increased awards of disability 
compensation benefits will be made effective on the earliest 
date as of which it is factually ascertainable that an 
increase in disability had occurred, if a claim is received 
within one year from such date; otherwise, the increased 
award will be effective the date of receipt of the claim.  
38 C.F.R. § 3.400(o)(2).  The date of VA outpatient or 
hospital examination or date of admission will be accepted as 
the date of receipt of a claim for an increased rating when 
the report of such treatment or examination relates to a 
disability for which service connection has previously been 
established.  38 C.F.R. § 3.157(b)(1).  

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  38 U.S.C.A. § 5101(a); 
38 C.F.R. § 3.151(a).  

Any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by VA, 
from a claimant, his or her duly authorized representative, a 
Member of Congress, or some person acting as best friend of a 
claimant who is not sui generis may be considered an informal 
claim.  Such an informal claim must identify the benefits 
sought.  Upon receipt of an informal claim, if a formal claim 
has not been filed, an application form will be forwarded to 
the claimant for execution.  If received within one year from 
the date it was sent to the claimant, it will be considered 
filed as of the date of receipt of the informal claim.  
38 C.F.R. § 3.155(a).  

The record reflects that service connection had been granted 
for PTSD, rated 50 percent disabling, from November 1984.  By 
unappealed rating action dated November 16, 1989, the RO 
restored the 50 percent schedular disability rating for the 
service-connected PTSD which had earlier been erroneously 
reduced to 30 percent.  The RO did not find evidence of or 
adjudicate a claim for a schedular rating in excess of 
50 percent or for a total disability rating based upon 
individual unemployability (TDIU) at this time.  In making 
this determination, the RO considered the reports of VA 
examinations of the appellant and VA social and industrial 
surveys dating from March 1988 and September 1989.  

By unappealed rating action dated April 20, 1992, the RO 
continued the 50 percent schedular disability rating for 
PTSD.  The RO did not find evidence of or adjudicate a claim 
for a TDIU at this time.  In making this determination, the 
RO considered the reports of a VA mental examination of the 
appellant dated February 19, 1992, and a VA social and 
industrial survey dated February 20, 1992.  

In an appellate decision which is currently administratively 
final, the Board held that CUE was not shown in either of the 
unappealed rating decisions dated on November 16, 1989, and 
April 20, 1992.  The Board specifically found that a TDIU 
claim was not pending at the time of either the November 16, 
1989, final rating decision or the April 20, 1992, final 
rating decision.  

On July 17, 1992, an informal claim seeking an increased 
rating for PTSD was received.  The veteran acknowledged at 
this time that he had one year from the date of this claim in 
which to file supporting evidence and "protect his filing 
date."  This would seem to indicate that the veteran did not 
initially contemplate claiming an increased rating earlier 
than the date of this informal claim.  His attorney later 
specified in the notice of disagreement filed in November 
1995 that the effective date of an award of a 100 percent 
evaluation for PTSD should be the date of receipt of the 
informal claim in July 1992.  

The existence of total disability resulting from PTSD has 
subsequently been conceded as of the date of the July 17, 
1992, informal claim, and a 100 percent schedular rating has 
been assigned effective from that date.  

The appellant and his attorney now contend that earlier 
claims for a TDIU were pending as of July 17, 1992.  However, 
in response to a specific request to identify the dates of 
these earlier claims, the appellant has pointed only to the 
earlier VA examination reports and social and industrial 
surveys dating from February 1992, September 1989 
(erroneously dated October 5, 1989, by the appellant's 
attorney), and March 1988.  All of this evidence was 
considered by the RO in the final rating decisions dated in 
November 1989 and April 1992, and the Board has already 
determined that TDIU claims were not pending on the dates of 
the November 16, 1989, and April 20, 1992, rating decisions.  
This matter is now res judicata and cannot be revisited by 
the appellant or his attorney at this late date.  Russell v. 
Principi, 3 Vet. App. 310, 315 (1992)(en banc); see also 
Olsen v. Brown, 5 Vet. App. 430, 433 (1993); Schmidt v. 
Brown, 5 Vet. App. 27, 29-30 (1993).  A review of the 
evidentiary record has disclosed no earlier claim for an 
increased rating for PTSD.  Thus, the earliest date of claim 
following the final rating decision on April 20, 1992, is 
July 17, 1992.  

The Board has attempted to obtain copies of all VA medical 
records dating from July 1991 to July 1992, but this attempt 
has produced no new evidence.  Other than the reports of the 
February 19, 1992, VA mental examination of the appellant and 
the February 20, 1992, social and industrial survey, there is 
no medical evidence of record for the period from July 1991 
to July 1992 which even suggests the presence of an increased 
level of psychiatric disability.  Since the referenced 
February 1992 VA medical reports were considered by the RO in 
the unappealed April 1992 rating decision which continued the 
50 percent schedular rating for PTSD, and as there is no 
other evidence on file for the period between July 1991 and 
July 1992 suggesting an increase in disability from PTSD, an 
effective date earlier than July 17, 1992, for the 
100 percent evaluation is not warranted in this case.  See 
Hazan v. Gober, 10 Vet. App. 511, 520-521 (1997)(Board is 
precluded from using evidence considered in a prior final 
decision as, in and of itself, evidence of entitlement to a 
higher rating as of that date).  Compare Harper v. Brown, 
10 Vet. App. 125 (1997) (38 U.S.C.A. § 5110(b)(2) and 
38 C.F.R. § 3.400(o)(2) are applicable only where the 
increase precedes the claim, provided also the claim is 
received within one year after the increase).  Consequently, 
although the increase in disability presumably occurred prior 
to the date of receipt of the claim for increase, it is not 
factually ascertainable when the increase in disability 
actually occurred.  

Accordingly, the appellant is not entitled to an effective 
date earlier than July 17, 1992, for a 100 percent evaluation 
for his PTSD.  

The Board notes that the appellant's representative has at 
times alleged that the record contains a physician's 
certificate dated February 18, 1992, which purportedly states 
that the appellant is totally and permanently disabled due to 
the symptoms of his PTSD.  The Board has carefully reviewed 
the claims file, but has found no such certificate or 
statement.  The representative has not provided a copy of the 
referenced certificate to VA.  

The Board has already granted to the appellant the effective 
date which he initially sought for the requested total 
disability rating: July 17, 1992.  Although the appellant is 
now seeking an even earlier effective date, as explained 
above, there is no earlier claim or evidence of increased 
disability justifying the assignment of an earlier effective 
date.  


ORDER

An effective date earlier than July 17, 1992, for the grant 
of a 100 percent evaluation for PTSD is denied.  



			
       BARBARA B. COPELAND	RENEE M. PELLETIER
	             Veterans Law Judge                                      
Veterans Law Judge
       Board of Veterans' Appeals                          
Board of Veterans' Appeals



	                         
__________________________________________
	                                                 SHANE A. 
DURKIN
	Veterans Law Judge, 
	Board of Veterans' Appeals






 Department of Veterans Affairs

Citation NR: 9629175	
Decision Date: 10/17/96		Archive Date: 10/30/96
DOCKET NO.  94-48 525	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wichita, Kansas


THE ISSUES

1.  Entitlement to an effective date prior to September 8, 
1993, for the grant of a 100 percent schedular disability 
rating for post-traumatic stress disorder (PTSD).

2.  Entitlement to service connection for polysubstance 
abuse, claimed as secondary to PTSD.


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney


ATTORNEY FOR THE BOARD

Elizabeth Gallagher, Associate Counsel



INTRODUCTION

The veteran had active service from March 1968 to December 
1971, including service in the Republic of Vietnam.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from October 1994 and October 1995 rating 
decisions.

The Board notes that the veteran had previously indicated his 
intention to appeal several additional issues, including 
entitlement to a 100 percent schedular rating for PTSD, 
entitlement to a total disability rating on the basis of 
individual unemployability, entitlement to a permanent and 
total disability rating, entitlement to service connection 
for major depression as secondary to PTSD, and entitlement to 
a temporary total rating for PTSD based on certain periods of 
hospitalization beginning in April 1994.  As those issues 
appear to have been subsumed into, and rendered moot by, the 
ROs October 1995 grant of a 100 percent schedular disability 
rating for PTSD, effective from September 8, 1993, the Board 
will not address them at this time.  In addition, it is 
further noted that the rating decision of October 3, 1995 
granting a total (100 percent) schedular rating for PTSD also 
granted basic eligibility for Dependants Educational 
Benefits, effective October 3, 1995, suggesting that the 
cited rating decision granted both permanent and total 
disability compensation benefits to the veteran, although 
that is not specifically set out in the text of the rating 
decision.  The RO should take appropriate action to clarify 
that matter.  


CONTENTIONS OF APPELLANT ON APPEAL

The veteran contends, in essence, that his 100 percent 
schedular rating for PTSD should be made effective from July 
16, 1992, the date on the face of his informal claim for an 
increased rating for that disability.  He further contends 
that he is entitled to service connection for polysubstance 
abuse as secondary to PTSD.


DECISION OF THE BOARD

The Board, in accordance with the provisions of  38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1995), has reviewed and considered 
all of the evidence and material of record in the veteran's 
claims files.  Based on its review of the relevant evidence 
in this matter, and for the following reasons and bases, it 
is the decision of the Board that
an effective date prior to September 8, 1993 is not warranted 
for the assignment of a 100 percent schedular disability 
rating for PTSD.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the matter on appeal has been obtained by the RO.

2.  The veteran submitted an informal claim for an increased 
rating for PTSD on July 17, 1992; his formal claim was 
submitted on September 8, 1993.  

3.  No evidence was submitted by the veteran between July 17, 
1992 and July 17, 1993 which would support an increased 
disability rating for PTSD.

4.  No evidence was submitted by the veteran subsequent to 
July 17, 1993 which would justify the award of a 100 percent 
schedular disability rating for PTSD effective from July 17, 
1992.


CONCLUSION OF LAW

The criteria for an effective date prior to September 8, 
1993, for the assignment of a 100 percent schedular 
disability rating for PTSD are not met.  38 U.S.C.A. §§ 5107, 
5110 (West 1991 & Supp. 1995);  38 C.F.R. §§ 3.155, 3.158, 
3.400 (1995).


REASONS AND BASES FOR FINDINGS AND CONCLUSION


A review of the record reflects that service connection was 
established for PTSD by rating decision in May 1986; a 
disability evaluation of 50 percent was assigned at that 
time.  In May 1988, the evaluation for PTSD was reduced to 30 
percent, but was restored to the 50 percent level in November 
1989.  

The veteran filed an informal claim (dated July 16, 1992) for 
an increased disability rating for his PTSD, inter alia, 
which was received by VA on July 17, 1992.  The claim was 
filed by means of a letter from the veterans representative 
who indicated that the veteran was aware that he would need 
to submit medical evidence in support of his claim within one 
year in order to protect his filing date.  No such medical 
evidence was submitted by the veteran within the requisite 
time period.  

The veteran filed a formal claim for an increased disability 
evaluation for PTSD, inter alia, on September 8, 1993.  

In October 1995, the disability evaluation for PTSD was 
increased to 100 percent, on a schedular basis, effective 
from September 8, 1993.

The veteran maintains that an effective date prior to 
September 8, 1993 is warranted for the assignment of a 100 
percent schedular disability evaluation for his PTSD.

Governing regulations provide that any communication or 
action, indicating an intent to apply for one or more 
benefits under the laws administered by the Department of 
Veterans Affairs, from a claimant, his or her duly authorized 
representative, a Member of Congress, or some person acting 
as next friend of a claimant who is not sui juris may be 
considered an informal claim.  Such informal claim must 
identify the benefit sought.  Upon receipt of an informal 
claim, if a formal claim has not been filed, an application 
form will be forwarded to the claimant for execution.  If 
received within 1 year from the date it was sent to the 
claimant, it will be considered filed as of the date of 
receipt of the informal claim.  38 C.F.R. § 3.155.

Except as otherwise provided, the effective date for an award 
of disability compensation shall be the earliest date as of 
which it is factually ascertainable that an increase in 
disability has occurred if application is received within one 
year from such date.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. 
§ 3.400(o)(2).  Otherwise, the effective date shall not be 
earlier than the date of receipt of application thereof.  
38 U.S.C.A. § 5110(b)(2);  38 C.F.R. § 3.400(o)(2).

As the veterans informal claim was received on July 17, 
1992, he had one year from that date to submit evidence in 
support of that claim or to submit a formal application.  He 
failed to do so and thus the informal claim was deemed 
abandoned.  38 C.F.R. § 3.158(a).  Therefore, the effective 
date for the assignment of the 100 percent disability rating 
for PTSD was properly determined by the RO to be September 8, 
1993, the date that his formal claim was received at the RO.  

In rendering its decision on this issue, the Board has 
considered the question of whether the veteran has submitted 
any medical evidence at any time subsequent to the filing of 
his formal claim which might reflect that his PTSD actually 
warranted an increased evaluation during the period from July 
17, 1992 to July 17, 1993.  However, the evidence submitted 
by the veteran does not show any examinations or treatment 
for PTSD during that time period which might have justified 
an increased rating.

The evidence on this claim is not so evenly balanced as to 
raise doubt as to any  
material issue.  38 U.S.C.A. § 5107.


ORDER

An effective date prior to September 8, 1993 for the 
assignment of a 100 percent schedular disability rating for 
PTSD is denied.



REMAND

The appellant contends that he used alcohol and drugs to 
alleviate his symptoms of PTSD.  He asserts that his 
polysubstance abuse should therefore be service connected on 
a secondary basis.

A review of the medical records contained in the veterans 
two volume claims file, reflect that the veteran may have had 
a history of abuse of alcohol and drugs prior to his 
enlistment in military service.  The veterans service 
medical records contain one reference to his having been 
tested for alcohol levels in his blood in May 1971.  Those 
records appear otherwise negative for any indication of drug 
or alcohol abuse.

The post-service medical records indicated that following his 
discharge from service, the veteran began to heavily abuse 
drugs and alcohol.  In 1979, however, 
he completed a substance abuse treatment program in 1979 at 
St. Johns Hospital in Salinas, Kansas, and subsequent 
medical records are contradictory on the issue of  whether 
the veteran has a current problem with abuse of drugs or 
alcohol.  For example, a February 1992 VA Social and 
Industrial Survey report showed that the veteran asserted at 
that time that he rarely drank any more at all, and no longer 
abused drugs.  In June 1994 the veteran was admitted to a VA 
hospital, for one day, following a binge alcohol drinking 
episode.  However, during a December 1994 VA hospitalization, 
the veteran stated that he no longer used alcohol, or any 
drug not prescribed for him by his physicians.  A Social Work 
Service report and summary conducted in connection with the 
veterans VA hospitalization in April and May 1995 indicated 
that the veteran had a current substance abuse problem, 
however, the pertinent medical diagnosis from that admission 
was that he had a history of alcohol dependence, in full 
remission (emphasis added). 

Upon careful review of all the evidence contained in the 
claims file, the Board finds that it is unclear whether the 
veteran has a current disability of substance or 
polysubstance abuse, and if so, whether, and to what extent, 
that disability was caused or aggravated by his service-
connected PTSD.  Therefore, in light of the Court of 
Veterans Appeals decision in the case of Allen v. Brown, 7 
Vet.App. 439 (1995), the Board believes that additional 
medical evidence is necessary to clarify those points.  
Accordingly, the issue of service connection for 
polysubstance abuse as secondary to PTSD is REMANDED to the 
RO for the following development:

1.  The RO should contact the veteran 
again and take appropriate steps to 
identify and obtain all medical records 
of treatment received by him from either 
VA or private medical care providers for 
substance abuse which are not already 
associated with his claims folder.  

2. After the development requested above 
has been
completed to the extent possible, the 
veteran should
be afforded a VA psychiatric examination 
by a qualified specialist to evaluate his 
polysubstance
abuse as it relates to his PTSD.  The 
claims file, 
including a copy of this REMAND should be 
made 
available to the examiner for review 
before the 
examination for proper review of the 
medical history.  
The examination report is to reflect 
whether such a 
review of the claims file was made.  The 
examination 
should be conducted in accordance with 
the Physicians
Guide for Disability Evaluation 
Examinations, and 
should include such tests as the examiner 
feels are 
appropriate.  The examination report 
should state the
examiners opinion as to (1) whether the 
veteran has a
current disability involving substance or 
polysubstance
abuse, (2) whether the veterans 
disability involving
substance or polysubstance abuse pre-
existed his active service, and 3) 
whether, and to what extent, the 
veterans substance or polysubstance 
abuse disability was caused or aggravated 
by his PTSD.  

3.  After the development requested above 
has been
completed to the extent possible, the RO 
should 
again review the record.  If any benefit 
sought on
appeal, for which a notice of 
disagreement has been
filed, remains denied, the appellant and 
his 
representative should be furnished a 
supplemental
statement of the case and given the 
opportunity to
respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
until further notified.

	


		
	                                           FRANK   L.   
CHRISTIAN
	Member, Board of Veterans' Appeals

The Board of Veterans' Appeals Administrative Procedures 
Improvement Act, Pub. L. No. 103-271, § 6, 108 Stat. 740, ___ 
(1994), permits a proceeding instituted before the Board to 
be assigned to an individual member of the Board for a 
determination.  This proceeding has been assigned to an 
individual member of the Board.

NOTICE OF APPELLATE RIGHTS:  Under  38 U.S.C.A. § 7266 (West 
Supp. 1995), a decision of the Board of Veterans Appeals 
granting less than the complete benefit, or benefits, sought 
on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans Judicial Review Act, Pub. 
L. No. 100-687, § 402 (1988).  The date that appears on the 
face of this decision constitutes the date of mailing and the 
copy of this decision that you have received is your notice 
of the action taken on your appeal by the Board of Veterans 
Appeals.  Appellate rights do not attach to those issues 
addressed in the remand portion of the Boards decision, 
because a remand is in the nature of a preliminary order and 
does not constitute a decision of the Board on the merits of 
your appeal.  38 C.F.R. § 20.1100(b) (1995).

- 2 -

Citation Nr: 0024396	
Decision Date: 09/13/00    Archive Date: 09/21/00

DOCKET NO.  94-48 525	)	DATE
	)
	RECONSIDERATION	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to an effective date earlier than September 8, 
1993, for a 100 percent schedular disability rating for post-
traumatic stress disorder (PTSD), other than on the basis of 
clear and unmistakable error in rating decisions of November 
16, 1989, and April 20, 1992.

(The issues of whether clear and unmistakable error exists in 
rating decisions of November 16, 1989, and April 20, 1992, 
are the subject of a separate decision.)


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney




ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Associate Counsel


INTRODUCTION

The veteran had active military service from March 1968 to 
December 1971.
 
This matter comes before the Board of Veterans' Appeals 
(Board) from a rating decision by the Department of Veterans 
Affairs (VA) Medical and Regional Office Center (MROC) in 
Wichita, Kansas.  Relative to the issue of entitlement to an 
earlier effective date for the grant of a 100 percent 
schedular disability rating for PTSD, the record reflects 
that the MROC, in October 1995, assigned the veteran a 100 
percent evaluation for PTSD, effective September 8, 1993.  
The veteran subsequently perfected his appeal with respect to 
this issue and the MROC forwarded the case to the Board.

In a decision dated October 17, 1996, the Board concluded 
that an effective date earlier than September 8, 1993, was 
not warranted; the Board also remanded a claim for 
entitlement to service connection on a secondary basis for 
polysubstance abuse.  In July 1999, the veteran's 
representative filed a motion for reconsideration of the 
October 1996 decision with respect to the earlier effective 
date issue.  In March 2000, as provided by 38 U.S.C.A. § 7103 
(West Supp. 2000), the Vice Chairman of the Board ordered 
reconsideration of the Board's October 17, 1996, decision 
with respect to the issue of entitlement to an effective date 
prior to September 8, 1993, for the grant of a 100 percent 
schedular disability rating for PTSD.  This decision by the 
reconsideration panel replaces the October 17, 1996, Board 
decision with respect to that issue.

The Board notes that, following the October 1996 Board 
decision, the veteran perfected his appeal with respect to 
the issues of whether there was clear and unmistakable error 
in rating decisions of November 16, 1989, and April 20, 1992.  
Since those issues were developed after the Board's October 
1996 decision and are not before the Board on 
reconsideration, those issues are the subject of a separate 
decision.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  An April 1992 rating decision denied entitlement to an 
increased rating for PTSD, then evaluated as 50 percent 
disabling; the veteran was notified of this decision and of 
his appellate rights but did not appeal the rating action.

3.  On July 17, 1992, a claim for an increased rating for 
PTSD was received; the MROC did not request evidence in 
connection with the July 1992 claim.

4.  The veteran's PTSD was totally disabling as of July 17, 
1992, but it is not factually ascertainable when the increase 
in disability occurred.


CONCLUSION OF LAW

The criteria for an effective date of July 17, 1992, for the 
grant of a 100 percent schedular disability rating for PTSD 
have been met.  38 U.S.C.A. §§ 5107, 5110 (West 1991); 
38 C.F.R. §§ 3.151, 3.155, 3.157, 3.160, 3.400(o) (1999). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that the veteran's claim is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a).  
Further, the Board is satisfied that all relevant facts have 
been properly developed and that no further assistance to the 
veteran is required to comply with 38 U.S.C.A. § 5107(a).

Factual background

Service connection for PTSD was granted in a May 1986 rating 
decision, effective February 5, 1986; a 50 percent evaluation 
was assigned.  A May 1988 rating decision decreased the 
evaluation assigned the veteran's disability to 30 percent, 
but a November 1989 rating decision restored the 50 percent 
evaluation, effective February 5, 1986.

The record reflects that the veteran was afforded a VA 
examination in February 1992, at which time, following mental 
status examination, he was diagnosed with PTSD and assigned a 
Global Assessment of Functioning Score of 45.  The veteran 
was also afforded a Social and Industrial Survey in February 
1992, which was conducted by a social worker.  The social 
worker concluded that the veteran had increased symptoms of 
PTSD and remained socially and industrially dysfunctional.  

In an April 20, 1992, rating decision, the M&ROC denied 
entitlement to an increased rating for PTSD, which was then 
evaluated as 50 percent disabling; the veteran was notified 
of this decision and of his appellate rights in June 1992, 
but did not appeal this rating action.  The Board notes that 
the veteran, in a letter to the February 1992 social worker 
which was dated in May 1992 but received in June 1992, 
requested that the Social and Industrial Survey report be 
amended in connection with his current claim to reflect that 
he was on an anti-depressant medication.

On July 17, 1992, the veteran's representative submitted a 
statement which he identified as an informal claim, and in 
which he requested an increased rating for PTSD; he neither 
referenced the April 1992 rating decision nor presented 
argument concerning the basis for the claim for an increased 
rating.  Thereafter, the veteran filed a VA Form 21-8940, 
Veteran's Application for Increased Compensation Based on 
Unemployability, on September 8, 1993, in which he 
essentially alleged that his PTSD, and other disabilities, 
rendered him unemployable.  

In an October 1995 rating decision, the MROC granted the 
veteran a 100 percent schedular evaluation for PTSD, 
effective September 8, 1993.  The Board notes that in July 
1999, the MROC determined that clear and unmistakable error 
existed in the May 30, 1986, rating decision assigning the 
veteran an effective date of February 5, 1986, for service 
connection for PTSD, and granted an effective date of 
November 16, 1984, for service connection for PTSD; the July 
1999 rating decision assigned a 50 percent evaluation for the 
period from November 16, 1984, to September 7, 1993, and a 
100 percent evaluation from September 8, 1993.

Analysis

In general, the effective date of an evaluation and award of 
compensation will be the date of receipt of the claim or the 
date entitlement arose, whichever is later.  38 U.S.C.A. § 
5110(a); 38 C.F.R. § 3.400.  However, the effective date for 
an increased rating for disability compensation will be the 
earliest date as of which it is factually ascertainable that 
an increase in disability occurred if a claim is received 
within 1 year from such date; otherwise, the effective date 
is the date of receipt of the claim.  38 U.S.C.A. § 
5110(b)(2); 38 C.F.R. § 3.400(o)(2).  The date of VA 
outpatient or hospital examination or date of admission to a 
VA or uniformed services hospital will be accepted as the 
date of receipt of a claim when the report of such treatment 
or examination relates to a disability for which increased 
compensation is sought.  38 C.F.R. § 3.157(b)(1) (1999).

Any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by VA, 
from a claimant, his or her duly authorized  representative, 
a Member of Congress, or some person acting as next friend of 
a claimant who is not sui juris may be considered an informal 
claim.  Such informal claim must identify the benefit sought.  
Upon receipt of an informal claim, if a formal claim has not 
been filed, an application form will be forwarded to the 
claimant for execution.  If received within 1 year from the 
date it was sent to the claimant, it will be considered filed 
as of the date of receipt of the informal claim.  38 C.F.R. 
§ 3.155 (1999).

Where evidence requested in connection with an original 
claim, a claim for  increase or to reopen or for the purpose 
of determining continued entitlement is not furnished within 
1 year after the date of request, the claim will be 
considered abandoned.  After the expiration of 1 year, 
further action will not be taken unless a new claim is 
received.  Should the right to benefits be finally 
established, pension, compensation, dependency and indemnity 
compensation, or monetary allowance under the provisions of 
38 U.S.C. 1805 based on such evidence shall commence not  
earlier than the date of filing the new claim.  38 C.F.R. 
§ 3.158 (1999).

The record reflects, and the veteran does not dispute, that a 
notice of disagreement was not filed with respect to the 
April 1992 rating decision.  Therefore, the increased rating 
claim decided therein became a finally adjudicated claim.  
38 C.F.R. § 3.160(d) (1999).  While the veteran contends that 
the reports of the February 1992 VA examination and Social 
and Industrial Survey constituted claims for an increased 
rating, the Board points out that, the arguments of the 
veteran's representative to the contrary notwithstanding, the 
April 1992 rating decision clearly adjudicated the claim for 
an increased rating for PTSD based on those very reports.  
Indeed, the rating decision quoted from both reports.  The 
record reflects that following the April 1992 rating 
decision, the veteran's representative submitted a claim for 
an increased rating for PTSD on July 17, 1992, and that he 
later submitted a claim for a total rating based on 
unemployability due to service-connected disabilities in 
September 1993.  The Board notes that since the MROC never 
requested that the veteran submit any evidence in connection 
with the July 1992 claim, the provisions of 38 C.F.R. § 3.158 
are not for application.  The Board therefore concludes that 
the date of the veteran's claim for an increased rating for 
PTSD is July 17, 1992.

Other than the reports of the February 1992 VA examination 
and Social and Industrial Survey, the Board notes that there 
is no evidence on file for the period from July 1991 to July 
17, 1992, which suggests the presence of an increase in 
disability.  Moreover, since the referenced February 1992 
reports were specifically considered in the unappealed April 
1992 rating decision, and as there is no other evidence on 
file for the period between July 1991 and July 1992 
suggesting an increase in disability, an earlier effective 
date based on the February 1992 reports is not warranted.  
See Hazan v. Gober, 10 Vet. App. 511, 520-521 (1997) (Board 
is precluded from using evidence considered in a prior final 
decision as, in and of itself, evidence of entitlement to a 
higher rating as of that date).  Compare Harper v. Brown, 10 
Vet. App. 125 (1997) (38 U.S.C. § 5110(b)(2) and 38 C.F.R. 
§ 3.400(o)(2)) are applicable only where the increase 
precedes the claim, provided also that the claim is received 
within one year after the increase).  Consequently, it is not 
factually ascertainable that an increase in disability 
occurred during the one year period prior to July 17, 1992.  

Accordingly, the veteran is entitled to an effective date of 
July 17, 1992, but not earlier, for a 100 percent schedular 
evaluation for his PTSD.

The Board notes that the veteran's representative has alleged 
that the record contains a physician's certificate dated 
February 18, 1992, which purportedly states that the veteran 
is totally and permanently disabled due to the symptoms of 
his PTSD.  The Board has carefully reviewed the claims files, 
but has found no such certificate or statement.  The 
representative has not provided a copy of the referenced 
certificate to VA.  There is therefore no basis to conclude 
that an effective date earlier than July 17, 1992, is 
warranted.










ORDER

Subject to the controlling regulations applicable to the 
payment of monetary benefits, an effective date of July 17, 
1992, for the grant of a 100 percent evaluation for PTSD is 
granted.




			
	RENÉE M. PELLETIER	BARBARA B. COPELAND
Member, Board of Veterans' Appeals	Member, Board of Veterans' 
Appeals


		
	SHANE A. DURKIN
Member, Board of Veterans' Appeals





 






